COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Union Carbide Corporation V. Jones; Rosemary Alegria, Nathan
                          Reyes, Natalie Ojeda, and Nicholasa Torres, Individually, and as Heirs
                          of Nicholas Reyes

Appellate case number:    01-14-00574-CV

Trial court case number: 2013-36767A

Trial court:              165th District Court of Harris County

Date motion filed:        April 12, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Lloyd


Date: July 19, 2016